IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION
HUMAN RIGHTS DEFENSE CENTER,
Plaintiff, Case No.: 2:18-cv-00184-KS-MTP

V.

FORREST COUNTY, MISSISSIPPI, et al.,

 

Defendants.

 

AGREED ORDER OF DISMISSAL

The parties hereby agree that this case has been settled by way of a stipulated injunction
and the resolution of all other issues and controversies to their mutual satisfaction. The parties
request that the Court retain jurisdiction to enforce the terms of their settlement See, Kokkonen
v. Guardian Life lnsurance Co. of America, Sll U.S. 375, 381-82 (1994) (in an order of
dismissal, a court may include a provision retaining jurisdiction to enforce a settlement
agreement).
ACCORDINGLY, IT IS HEREBY ORDERED:

l. The Court shall retain jurisdiction for the purpose of enforcing the terms of the
Stipulated Injunction entered on February 6, 2019.

2. Except as provided for in paragraph l above, this case is dismissed

l l'\
Dated this 5 day of February, 2019.

KE`[TH STA TT
UNITED STATES DISTRICT JUDGE

 

AGREED:

s/ Roberr‘ B. McDuff
Co-Counsel for Plaintiff

s/ Wz'llz'am R. Allen
Counsel for Defendants

